ELLIS, Judge.
This is a companion case to the case of Thigpen v. Aetna Casualty and Surety Company et al., 201 So.2d 525, decided by us this date. For the reasons set forth therein, we are of the opinion that the district court correctly decided the question of the liability of the parties.
The medical evidence in the case shows that Mrs. Thigpen suffered generalized bruises over her body, lacerations on her face, a fracture of the left patella, a severed quadricep tendon in the left leg, and a sprained left ankle. Her knee was operated on to repair the fracture, and she remained in the hospital for twenty-one days with her leg in a cast. She was on crutches for about two months after the accident, and according to the medical testimony in the record should have been completely recovered within three to six months.
The trial court awarded Mrs. Thigpen the sum of $4,500.00 for her injuries, and in view of the wide latitude given to the district courts in fixing awards in cases of this kind, we cannot find that this is manifestly erroneous. The judgment appealed from will, accordingly, be affirmed, at appellant’s cost.
Affirmed.